Exhibit 10.1
 
ANNALY CAPITAL MANAGEMENT, INC.
 
2010 EQUITY INCENTIVE PLAN
 
Section 1.    Purpose of the Plan
 
The purpose of the Plan is to aid the Company and its Affiliates in attracting,
rewarding, and retaining employees, non-employee directors or other service
providers and to motivate such employees, non-employee directors or other
Persons who perform services for the Company or an Affiliate to stimulate their
efforts toward the Company’s continued success, long-term growth and
profitability by providing incentives through the granting of Awards.  The
Company expects that it will benefit from the added interest which such key
employees, non-employee directors or other service providers will have in the
welfare of the Company as a result of their proprietary interest in the
Company’s success.
 
Section 2.    Definitions
 
The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:
 
(a)            Act: The Securities Exchange Act of 1934, as amended, or any
successor thereto.
 
(b)            Affiliate: Any entity directly or indirectly controlling,
controlled by, or under common control with, the Company or any other entity
designated by the Board in which the Company or stockholder of the Company has
an interest.
 
(c)            Award: An Option, Stock Appreciation Right, Dividend Equivalent
Right, or Other Share-Based Award, including Restricted Shares, granted pursuant
to the Plan.
 
(d)            Beneficial Owner: A “beneficial owner,” as such term is defined
in Rule 13d-3 and 13d-5 under the Act (or any successor rule thereto).
 
(e)            Board: The Board of Directors of the Company.
 
(f)            Change in Control: The occurrence of any of the following events:
 
i.            any “person,” including a “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), but excluding the Company, any
entity controlling, controlled by or under common control with the Company, any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any such entity, and, with
respect to any particular Participant, the Participant and any “group” (as such
term is used in Section 13(d)(3) of the Exchange Act) of which the Participant
is a member), is or becomes the “beneficial owner” (as defined in Rule 13(d)(3)
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of either (A) the combined voting power of the
Company’s then outstanding securities or (B) the then outstanding Shares (in
either such case other than as a result of an acquisition of securities directly
from the Company);
 
 
1

--------------------------------------------------------------------------------

 
 
ii.            any consolidation or merger of the Company where the shareholders
of the Company, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, shares
representing in the aggregate 50% or more of the combined voting power of the
securities of the corporation issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any) in substantially the same
proportions as their ownership of the combined voting power of the securities of
the Company immediately preceding such transaction;
 
iii.            there shall occur (A) any sale, lease, exchange or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned by “persons”
(as defined above) in substantially the same proportion as their ownership of
the Company immediately prior to such sale or (B) the approval by shareholders
of the Company of any plan or proposal for the liquidation or dissolution of the
Company; or
 
iv.            the members of the Board at the beginning of any consecutive
24-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any Director whose election, or nomination for election by the
Company’s shareholders, was approved or ratified by a vote of at least a
majority of the members of the Board then still in office who were members of
the Board at the beginning of such 24-calendar-month period (provided such
Director is not an individual whose election or nomination was in connection
with an actual or threatened proxy contest relating to the election of directors
of the Company or as a result of any other actual or threatened solicitation of
proxies by or on behalf of any person other than the Board), shall be deemed to
be an Incumbent Director.
 
Notwithstanding the foregoing, for any Awards that constitute a nonqualified
deferred compensation plan within the meaning of Section 409A(d) of the Code and
provide for an accelerated payment in connection with a Change in Control,
Change in Control shall have the same meaning as set forth in any regulations,
revenue procedure, revenue rulings or other pronouncements issued by the
Secretary of the United States Treasury pursuant to Section 409A of the Code,
applicable to such plans.
 
(g)            Code: The Internal Revenue Code of 1986, as amended, or any
successor thereto.
 
(h)            Committee: The Compensation Committee of the Board or such other
committee as may be appointed by the Board in accordance with Section 4 of the
Plan.  The Board may exercise any power or right of the Committee; provided,
that, the Board may not grant any Award that is intended to be performance-based
compensation under Section 162(m) of the Code.
 
(i)            Company: Annaly Capital Management, Inc., a Maryland corporation.
 
 
2

--------------------------------------------------------------------------------

 
 
(j)            Dividend Equivalent Right: a right awarded under Section 8 of the
Plan to receive (or have credited) the equivalent value of dividends paid on
common stock of the Company.
 
(k)            Effective Date: The date the shareholders of the Company approve
the Plan.
 
(l)            Fair Market Value: On a given date, (i) if there should be a
public market for the Shares on such date, the closing price of the Shares as
reported on such date on the Composite Tape of the principal national securities
exchange on which such Shares are listed or admitted to trading, or, if the
Shares are not listed or admitted on any national securities exchange, the
closing price on such date as quoted on the National Association of Securities
Dealers Automated Quotation System (or such market in which such prices are
regularly quoted) (the “NASDAQ”), or, if no sale of Shares shall have been
reported on the Composite Tape of any national securities exchange or quoted on
the NASDAQ on such date, then the immediately preceding date on which sales of
the Shares have been so reported or quoted shall be used; and (ii) if there
should not be a public market for the Shares on such date, the Fair Market Value
shall be the value established by the Committee in its sole discretion, in
accordance with any applicable requirements of Section 409A of the Code.
 
(m)            Group: A “group” as such term is used in Sections 13(d) and 14(d)
of the Act, acting in concert.
 
(n)            ISO: An Option that is also an incentive stock option, as
described in Section 422 of the Code, granted pursuant to Section 6(c) of the
Plan.
 
(o)            Option: An option to purchase Shares granted pursuant to Section
6 of the Plan.
 
(p)            Option Price: The purchase price per Share under the terms of an
Option, as determined pursuant to Section 6(a) of the Plan.
 
(q)            Other Share-Based Awards: Awards granted pursuant to Section 9 of
the Plan.
 
(r)            Participant: Members of the Board, employees of, or any Person
who performs services for, the Company, a subsidiary of the Company or an
affiliate of the Company (whether as a consultant, advisor or otherwise) who is
selected by the Committee to participate in the Plan.
 
(s)            Person: A “person,” as such term is used for purposes of Section
13(d) or 14(d) of the Act (or any successor section thereto).
 
(t)            Prior Plan:  The Company’s Long-Term Stock Incentive Plan
effective January 2, 1997.
 
(u)            Plan: The 2010 Equity Incentive Plan.
 
(v)            Restricted Shares: An Award of Shares to a Participant under
Section 9 that may be subject to certain restrictions and a risk of forfeiture.
 
(w)            RSU: A restricted share unit, granted pursuant to Section 9 of
the Plan, which represents the right to receive a Share.
 
 
3

--------------------------------------------------------------------------------

 
 
(x)            Shares: Shares of common stock of the Company, subject to
adjustment pursuant to Section 10 of the Plan.
 
(y)            Stock Appreciation Right: A stock appreciation right granted in
connection with or independent of the grant of an Option, pursuant to Section 7
of the Plan.
 
Section 3.    Shares Subject to the Plan
 
Subject to this Section 3, and subject to adjustments as provided in Section 10,
the total number of Shares that may be issued with respect to Awards granted
under the Plan, in the aggregate, may not exceed 25,000,000 Shares.  The Shares
that may be used hereunder may consist, in whole or in part, of unissued Shares
or previously issued Shares that have been reacquired by the Company, as
determined by the Chief Financial Officer of the Company (or the Chief Financial
Officer’s designee) from time to time, unless otherwise determined by the
Committee.  The issuance of Shares upon the exercise or payment of an Award
shall reduce the total number of Shares available under the Plan, as
applicable.  Shares which are subject to Awards that terminate, lapse or are
cancelled may again be used to satisfy Awards under the Plan.  If the Option
Price of any Option granted under the Plan is satisfied by delivering Shares to
the Company in accordance with the terms of Section 6(b) of the Plan (including
a through a net settlement), only the number of Shares issued net of the Shares
delivered shall be deemed delivered for purposes of determining the maximum
number of Shares available under the Plan.  If, in accordance with the terms of
the Plan, a Participant pays the Option Price for an Option or satisfies any tax
withholding requirement with respect to any taxable event arising as a result of
this Plan by either tendering previously owned Shares or having the Company
withhold Shares, then such Shares shall not be deemed to have been delivered for
purposes of determining the maximum number of Shares available under the
Plan.  Shares subject to Dividend Equivalent Rights, other than Dividend
Equivalent Rights based directly on the dividends payable with respect to Shares
subject to Options, shall be subject to the limitation of this Section 3.  If
any Dividend Equivalent Rights, Share Appreciation Rights, or Other Share-Based
Awards under Section 9 are paid out in cash, then the underlying Shares may
again be made the subject of Awards under the Plan.  For purposes of Section
422(b)(1) of the Code, the maximum number of Shares which may be issued under
the Plan pursuant to ISOs is as set forth in the first sentence of this Section
3 above, without regard to the adjustments above resulting from Awards that
terminate, lapse or are cancelled, from Shares used to satisfy the Option Price
of any Option, from Shares used to satisfy any tax withholding obligation or
from Awards settled in cash.  In addition, in no event shall a Participant
receive during any one (1) calendar year (i) Options or Stock Appreciation
Rights covering in the aggregate more than 2,500,000 common shares and (ii)
Other Share-Based Awards which are Performance-Based Awards (as defined in
Section 9) covering in the aggregate more than 2,500,000 common shares
(regardless of whether such Award or Awards may be settled in common shares,
cash or any combination of common shares and cash).  The provisions of this
Section 3 shall not be applicable to Awards granted under the Plan pursuant to
the settlement, assumption or substitution of outstanding Awards or obligations
to grant future awards as a condition of the Company acquiring another entity so
long as the ratio of exercise price to Fair Market Value in effect with respect
to such Award or obligation before its settlement, assumption or substitution is
maintained after giving effect to such settlement, assumption or substitution
(“Substitute Awards”).  After the Effective Date, any Shares subject to an award
under the Prior Plan that are forfeited, expire or otherwise terminate without
issuance of such Shares, or an award under the Prior Plan is settled for cash
(in whole or in part), expires or otherwise terminates without issuance of such
Shares, or otherwise does not result in the issuance of all or a portion of the
Shares subject to such award (including on payment in Shares on exercise of a
stock appreciation right), such Shares shall, to the extent of such forfeiture,
expiration, termination, cash settlement or non-issuance, again be available for
issuance under the Plan and the provisions of this Section 3 shall not be
applicable to such Awards.  After the Effective Date, any option or award
granted under the Prior Plan that is exercised through the tendering of Shares
(either actually or by attestation) or by the withholding of Shares by the
Company, or (ii) withholding tax liabilities arising from such options or awards
are satisfied by the tendering of Shares (either actually or by attestation) or
by the withholding of Shares by the Company, then the Shares so tendered or
withheld shall be available for issuance under the Plan and the provisions of
this Section 3 shall not be applicable to such Awards.  Additionally, in the
event that a company acquired by the Company or any subsidiary or with which the
Company or any subsidiary combines has shares available under a pre-existing
plan approved by stockholders and not adopted in contemplation of such
acquisition or combination, the shares available for grant pursuant to the terms
of such pre-existing plan (as adjusted, to the extent appropriate, using the
exchange ratio or other adjustment or valuation ratio or formula used in such
acquisition or combination to determine the consideration payable to the holders
of common stock of the entities party to such acquisition or combination) may be
used for Awards under the Plan and shall not reduce the Shares authorized for
grant under the Plan; provided that Awards using such available shares shall not
be made after the date awards or grants could have been made under the terms of
the pre-existing plan, absent the acquisition or combination, and shall only be
made to individuals who were not employees or directors prior to such
acquisition or combination.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 4.    Administration
 
The Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part as it determines, including to a subcommittee
consisting of at least two individuals who are intended to qualify as
“non-employee directors” within the meaning of Rule 16b-3 under the Act (or any
successor rule thereto) and “outside directors” within the meaning of Section
162(m) of the Code.  The Committee may grant Awards under this Plan only to
Participants; provided that Awards may also, in the discretion of the Committee,
be made under the Plan in assumption of, or in substitution for, outstanding
awards previously granted by the Company or its Affiliates or a company that
becomes an Affiliate.  The number of Shares underlying Substitute Awards shall
be counted against the aggregate number of Shares available for Awards under the
Plan.  The Committee is authorized to interpret the Plan, to establish, amend
and rescind any rules and regulations relating to the Plan, and to make any
other determinations that it deems necessary or desirable for the administration
of the Plan.  The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan in the manner and to the extent the
Committee deems necessary or desirable.  Any decision of the Committee in the
interpretation and administration of the Plan, as described herein, shall lie
within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned (including, but not limited to, Participants
and their beneficiaries or successors).  The Committee shall have the full power
and authority to establish the terms and conditions of any Award consistent with
the provisions of the Plan and to waive any such terms and conditions at any
time, in its sole discretion (including, without limitation, accelerating or
waiving any vesting conditions and/or accelerating any payment). No member of
the Committee shall be personally liable for any action, determination or
interpretations taken or made in good faith with respect to this Plan or Awards
made hereunder, and all members of the Committee shall be fully indemnified and
protected by the Company in respect of any such action, determination or
interpretation.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 5.    Limitations on Granting Awards
 
No Award may be granted under the Plan after the tenth anniversary of the
earlier of (i) the stockholders adopt the Plan or (ii) the date the Board adopts
the Plan, but Awards theretofore granted may extend beyond that date and will
continue to be governed by the terms of the Plan.
 
Section 6.    Terms and Conditions of Options
 
Options granted under the Plan shall be, as determined by the Committee,
non-qualified stock options or ISOs for United States federal income tax
purposes (or other types of Options in jurisdictions outside the United States),
as evidenced by the related Award, and shall be subject to the foregoing, the
following terms and conditions, and to such other terms and conditions, not
inconsistent therewith, as the Committee shall determine:
 
(a)            Option Price; Exercisability.  Other than any Substitute Awards,
any Option granted under the Plan shall have an Option Price of not less than
the Fair Market Value of one Share on the date the Option is granted, and shall
be vested and exercisable in installments at such time and upon such terms and
conditions, as may be determined by the Committee, but in no event shall an
Option be exercisable more than ten years after the date it is granted.
 
(b)            Exercise of Options.  Except as otherwise provided in the Plan or
in an Award, an Option may be exercised for all, or from time to time any part,
of the Shares for which it is then exercisable.  For purposes of this Section 6
of the Plan, the exercise date of an Option shall be the later of the date a
notice of exercise is received by the Company and, if applicable, the date
payment is received by the Company pursuant to clauses (i) through (vi) in the
following sentence.  Except as otherwise provided in an Award, the purchase
price for the Shares as to which an Option is exercised shall be paid in full at
the time of exercise at the election of the Participant: (i) in cash or its
equivalent (e.g., by check); (ii) to the extent permitted by the Company at the
time of exercise, in Shares having a Fair Market Value equal to the aggregate
Option Price for the Shares being purchased and satisfying such other
requirements as may be imposed by the Committee; (iii) partly in cash and, to
the extent permitted by the Company at the time of exercise, partly in such
Shares; (iv) to the extent permitted by applicable law through the delivery of
irrevocable instructions to a broker to sell Shares obtained upon the exercise
of the Option and deliver promptly to the Company an amount out of the proceeds
of such sale equal to the aggregate Option Price for the Shares being purchased,
(v) to the extent permitted by the Company at the time of exercise, through net
settlement in Shares (a “cashless exercise”) or (vi) by any other means which
the Committee determines to be consistent with the Plan’s purpose and applicable
law.  The Committee may also authorize the Company to make or facilitate loans
to Participants to enable them to exercise Options to the extent not prohibited
by applicable law.  The Committee may permit Participants to exercise Options in
joint-tenancy with the Participant’s spouse.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)            ISOs.  The Committee may grant Options under the Plan that are
intended to be ISOs.  No ISO shall have an Option Price of less than the Fair
Market Value of one Share on the date granted or have a term in excess of ten
years.  Additionally, no ISO may be granted to any Participant who, at the time
of such grant, owns more than ten percent of the total combined voting power of
all classes of shares of the Company or of any Subsidiary, unless (i) the Option
Price for such ISO is at least 110% of the Fair Market Value of one Share on the
date the ISO is granted and (ii) the date on which such ISO terminates is a date
not later than the day preceding the fifth anniversary of the date on which the
ISO is granted.  Any Participant who disposes of Shares acquired upon the
exercise of an ISO either (A) within two years after the date of grant of such
ISO or (B) within one year after the transfer of such Shares to the Participant,
shall notify the Company of such disposition and of the amount realized upon
such disposition.  All options granted under the Plan are intended to be
nonqualified stock options, unless the applicable Award agreement expressly
states that the Option is intended to be an ISO.  If an Option is intended to be
an ISO, and if for any reason such Option (or portion thereof) shall not qualify
as an ISO, then, to the extent of such non-qualification, such Option (or
portion thereof) shall be regarded as a nonqualified stock option granted under
the Plan; provided that such Option (or portion thereof) otherwise complies with
the Plan’s requirements relating to nonqualified stock options.  In no event
shall any member of the Committee, the Company or any of its Affiliates (or
their respective employees, officers or directors) have any liability to any
Participant (or any other Person) due to the failure of an Option to qualify for
any reason as an ISO.
 
(d)            Attestation.  Wherever in this Plan or any agreement evidencing
an Award a Participant is permitted to pay the Option Price (or taxes relating
to the exercise of an Option) by delivering Shares, the Participant may, subject
to procedures satisfactory to the Committee (and to the extent permitted by
applicable law), satisfy such delivery requirement by presenting proof of record
ownership of such Shares, or, to the extent permitted by the Committee,
beneficial ownership of such Shares, in which case the Company shall treat the
Option as exercised without further payment and shall withhold such number of
Shares from the Shares acquired by the exercise of the Option.
 
Section 7.    Terms and Conditions of Stock Appreciation Rights
 
(a)            Grants.  The Committee also may grant (i) a Stock Appreciation
Right independent of an Option or (ii) a Stock Appreciation Right in connection
with an Option, or a portion thereof.  A Stock Appreciation Right granted
pursuant to clause (ii) of the preceding sentence (A) may be granted at the time
the related Option is granted or at any time prior to the exercise or
cancellation of the related Option, (B) shall cover the same number of Shares
covered by an Option (or such lesser number of Shares as the Committee may
determine) and (C) shall be subject to the same terms and conditions as such
Option except for such additional limitations as are contemplated by this
Section 7 (or such additional limitations as may be included in a Stock
Appreciation Right Award).
 
(b)            Terms.  The exercise price per Share of a Stock Appreciation
Right shall be an amount determined by the Committee but in no event shall such
amount, other than with respect to any Substitute Award, be less than the
greater of (i) the Fair Market Value of a Share on the date the Stock
Appreciation Right is granted or, in the case of a Stock Appreciation Right
granted in conjunction with an Option, or a portion thereof, the Option Price of
the related Option and (ii) the minimum amount permitted by applicable laws,
rules, by-laws or policies of regulatory authorities or stock exchanges.  Each
Stock Appreciation Right granted independent of an Option shall entitle a
Participant upon exercise to a payment from the Company of an amount equal to
(i) the excess of (A) the Fair Market Value on the exercise date of one Share
over (B) the exercise price per Share, times (ii) the number of Shares covered
by the Stock Appreciation Right.  Each Stock Appreciation Right granted in
conjunction with an Option, or a portion thereof, shall entitle a Participant to
surrender to the Company the unexercised Option, or any portion thereof, and to
receive from the Company in exchange therefor an amount equal to (i) the excess
of (A) the Fair Market Value on the exercise date of one Share over (B) the
Option Price, times (ii) the number of Shares covered by the Option, or portion
thereof, which is surrendered.  The date a notice of exercise is received by the
Company shall be the exercise date.  Payment shall be made in Shares or in cash,
or partly in Shares and partly in cash (any such Shares valued at such Fair
Market Value), all as shall be determined by the Committee.  Stock Appreciation
Rights may be exercised from time to time upon actual receipt by the Company of
written notice of exercise stating the number of Shares with respect to which
the Stock Appreciation Right is being exercised.  No fractional Shares will be
issued in payment for Stock Appreciation Rights, but instead cash will be paid
for a fraction or, if the Committee should so determine, the number of Shares
will be rounded downward to the next whole Share.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)            Limitations.  The Committee may impose, in its discretion, such
conditions upon the exercisability of Stock Appreciation Rights as it may deem
fit; provided that no Stock Appreciation Right may remain exercisable more than
10 years after the date of grant.
 
Section 8.    Terms and Conditions of Dividend Equivalent Rights
 
(a)            Grants.  Subject to the other terms of the Plan, the Committee
shall, in its discretion as reflected by the terms of the Award Agreements,
authorize the granting of Dividend Equivalent Rights to Participants based on
the regular cash dividends declared on Shares, to be credited as of the dividend
payment dates, during the period between the date an Award is granted, and the
date such Award is exercised, vests or expires, as determined by the
Committee.  Such Dividend Equivalent Rights shall be converted to cash or
additional Shares by such formula and at such time and subject to such
limitation as may be determined by the Committee.  With respect to Dividend
Equivalent Rights granted with respect to Options intended to be qualified
performance-based compensation for purposes of Section 162(m) of the Code, such
Dividend Equivalent Rights shall be payable regardless of whether such Option is
exercised.  If a Dividend Equivalent Right is granted in respect of another
Award hereunder, then, unless otherwise stated in the Award Agreement, in no
event shall the Dividend Equivalent Right be in effect for a period beyond the
time during which the applicable portion of the underlying Award is in effect.
 
(b)            Certain Terms.  The terms of a Dividend Equivalent Right shall be
set by the Committee in its discretion.  Payment of the amount determined in
accordance with Section 8(a) shall be in cash, in common stock or a combination
of the both, as determined by the Committee. Dividend Equivalent Rights will be
paid only after the end of the relevant performance period determined by the
Committee , if any, to the extent that the Shares have been earned based on the
achievement of the performance objectives.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)            Other Types of Dividend Equivalent Rights.  The Committee may
establish a program under which Dividend Equivalent Rights of a type whether or
not described in the foregoing provisions of this Section 8 may be granted to
Participants.  For example, and without limitation, the Committee may grant a
dividend equivalent right in respect of each Share subject to an Option, which
right would consist of the right (subject to Section 8(b)) to receive a cash
payment in an amount equal to the dividend distributions paid on a Share from
time to time.
 
Section 9.    Other Share-Based Awards
 
(a)            Generally.  The Committee, in its sole discretion, may grant
Awards of Shares, Awards of Restricted Shares, Awards of RSUs and other Awards
that are valued in whole or in part by reference to, or are otherwise based on
the Fair Market Value, of Shares (“Other Share-Based Awards”).  Such Other
Share-Based Awards shall be in such form, and dependent on such conditions, as
the Committee shall determine, including, without limitation, the right to
receive one or more Shares (or the equivalent cash value of such Shares) upon
the completion of a specified period of service, the occurrence of an event
and/or the attainment of performance objectives.  Other Share-Based Awards may
be granted alone or in addition to any other Awards granted under the
Plan.  Subject to the provisions of the Plan, the Committee shall determine: (i)
to whom and when Other Share-Based Awards will be made; (ii) the number of
Shares to be awarded under (or otherwise related to) such Other Share-Based
Awards; (iii) whether such Other Share-Based Awards shall be settled in cash,
Shares or a combination of cash and Shares; and (iv) all other terms and
conditions of such Other Share-Based Awards (including, without limitation, the
vesting provisions thereof and provisions ensuring that all Shares so awarded
and issued shall be fully paid and non-assessable).  Dividends and Dividend
Equivalent Rights on Other Share-Based Awards that are Performance-Based Awards
or are otherwise earned based on the achievement of the performance objectives
will be paid only after the end of the relevant performance period determined by
the Committee, if any.
 
(b)            Performance-Based Awards.  Notwithstanding anything to the
contrary herein, certain Other Share-Based Awards granted under this Section 9
may be granted in a manner which is intended to be deductible by the Company
under Section 162(m) of the Code (or any successor section thereto)
(“Performance-Based Awards”).  A Participant’s Performance-Based Award shall be
determined based on the attainment of written performance goals approved by the
Committee for a performance period established by the Committee (i) while the
outcome for that performance period is substantially uncertain and (ii) no more
than 90 days after the commencement of the performance period to which the
performance goal relates or, if less, the number of days which is equal to 25
percent of the relevant performance period.  The performance goals, which must
be objective, may, without limitation, include one or more of the following
criteria: (i) consolidated earnings before or after taxes (including earnings
before interest, taxes, depreciation and amortization); (ii) net income; (iii)
operating income; (iv) earnings per Share; (v) book value per Share; (vi) return
on stockholders’ equity; (vii) expense management; (viii) return on investment;
(ix) improvements in capital structure; (x) profitability of an identifiable
business unit or product; (xi) maintenance or improvement of profit margins;
(xii) stock price; (xiii) dividend per Share; (xiv) revenues or sales; (xv)
costs; (xvi) cash flow; (xvii) stockholders’ equity; and (xviii) return on
assets.  The foregoing criteria may relate to the Company, one or more of its
Affiliates or one or more of its or their divisions or units, or any combination
of the foregoing, and may be applied on an absolute basis and/or be relative to
prior years for the Company, one or more peer group companies or indices, or any
combination thereof, all as the Committee shall determine.  In addition, to the
degree consistent with Section 162(m) of the Code (or any successor section
thereto), the performance goals may be calculated without regard to
extraordinary items.  The Committee shall determine whether, with respect to a
performance period, the applicable performance goals have been met with respect
to a given Participant and, if they have, shall so certify and ascertain the
amount of the applicable Performance-Based Award.  No Performance-Based Awards
will be paid for such performance period until such certification is made by the
Committee.  The amount of the Performance-Based Award actually paid to a given
Participant may be less than the amount determined by the applicable performance
goal formula, at the discretion of the Committee.  The amount of the
Performance-Based Award determined by the Committee for a performance period
shall be paid to the Participant at such time as determined by the Committee in
its sole discretion after the end of such performance period; provided, however,
that a Participant may, if and to the extent permitted by the Board and
consistent with the provisions of Sections 162(m) and 409A of the Code, elect to
defer payment of a Performance-Based Award.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 10.    Adjustments Upon Certain Events
 
Subject to Section 18 below, the following provisions shall apply to all Awards
granted under the Plan:
 
(a)            Generally.  In the event of any change in the outstanding Shares
after the Effective Date by reason of any Share dividend or split,
reorganization, recapitalization, merger, consolidation, spin-off or combination
transaction or exchange of Shares or other corporate exchange, or any
distribution to stockholders of Shares other than regular cash dividends or any
transaction similar to the foregoing, the Committee in its sole discretion and
without liability to any person shall make such substitution or adjustment, if
any, as it deems to be equitable, as to (i) the number or kind of Shares or
other securities available for issuance, issued or reserved for issuance
pursuant to the Plan and pursuant to outstanding Awards; (ii) the maximum
amounts of Awards that may be granted during a calendar year to any Participant
pursuant to Section 3; (iii) the Option Price or exercise price of any Stock
Appreciation Right; and/or (iv) any other affected terms of any Award.
 
(b)            Change in Control.  The Committee may, in its sole discretion, in
the event of a Change in Control after the Effective Date and a subsequent
termination of employment, provide for: (i) the accelerated vesting (including
transferability) or exercisability of any outstanding Awards then held by
Participants that are otherwise unexercisable or unvested, as the case may be,
to the extent determined by the Committee and as of a date selected by the
Committee; (ii) the earning of all or any outstanding performance shares or
incentive awards; (iii) the termination of an Award upon the consummation of the
Change in Control, and the payment of a cash amount in exchange for the
cancellation of an Award which, in the case of Options and Stock Appreciation
Rights, may equal the excess, if any, of the Fair Market Value of the Shares in
the Change in Control subject to such Options or Stock Appreciation Rights over
the aggregate exercise price of such Options or Stock Appreciation Rights;
and/or (iv) the issuance of substitute Awards that will substantially preserve
the otherwise applicable terms of any affected Awards previously granted
hereunder.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 11.    No Right to Employment or Awards
 
The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the employment or service or consulting
relationship of a Participant and shall not lessen or affect the Company’s or
Affiliate’s right to terminate the employment or service or consulting
relationship of such Participant.  No Participant or other person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants, or holders or beneficiaries of Awards.  The terms and
conditions of Awards and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not such Participants are similarly situated).
 
Section 12.    Successors and Assigns
 
The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.
 
Section 13.    Transferability of Awards
 
Other than by will or by the laws of descent and distribution or pursuant to a
“qualified domestic relations order,” as such term is defined in the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), an Award shall not
be transferable or assignable by the Participant; provided, however, that the
Committee may permit the transfer or assignment by the Participant to (i) the
spouse, qualified domestic partner, children, or grandchildren of the
Participant and any other persons related to the Participant as may be approved
by the Committee (“Immediate Family Members”), (ii) a trust or trusts for the
exclusive benefit of such Immediate Family Members, (iii) a partnership or
partnerships in which such Immediate Family Members are the only partners, upon
such terms and conditions as set forth by the Committee.
 
An Award exercisable after the death of a Participant may be exercised by the
legatees, personal representatives or distributees of the Participant.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 14.    Amendments or Termination
 
Subject to Section 10 of the Plan, the Board may amend, alter or discontinue the
Plan, but no amendment, alteration or discontinuation shall be made which would:
(a) increase the maximum number of Shares available for Awards under the Plan
(including the limits applicable to the different types of Awards) or change the
class of eligible Participants under the Plan (other than amendments having such
purpose that are approved by a majority of the Stockholders of the Company that
are present and entitled to vote on such matter at a meeting duly convened for
such purposes (or such other standard of Stockholder vote as may be required by
applicable state or federal law)); (b) without the consent of a Participant,
diminish any of the rights of the Participant under any Award theretofore
granted to such Participant under the Plan; or (c) be prohibited by applicable
law or otherwise require stockholder approval (whether in order to maintain the
full tax deductibility of all Awards under Section 162(m) of the Code or
otherwise); provided, however, that the Committee may amend the Plan in such
manner as it deems necessary to permit Awards to meet the requirements of the
Code or other applicable laws.  In no event may the Board amend the Plan or any
Award to provide for the repricing of any Option price or exercise price of any
Stock Appreciation Rights without the approval by the Stockholders of the
Company.  Notwithstanding any provision herein to the contrary, the repricing of
Options or Stock Appreciation Rights is prohibited without prior approval of the
Company’s stockholders. For this purpose, a “repricing” means any of the
following (or any other action that has the same effect as any of the
following): (A) changing the terms of an Option or Stock Appreciation Right to
lower its Option Price or grant price; (B) any other action that is treated as a
“repricing” under generally accepted accounting principles; and (C) repurchasing
for cash or canceling an Option or Stock Appreciation Right at a time when its
Option Price or grant price is greater than the Fair Market Value of the
underlying Shares in exchange for another Award, unless the cancellation and
exchange occurs in connection with a change in capitalization or similar change
under Section 10 above.  Such cancellation and exchange would be considered a
“repricing” regardless of whether it is treated as a “repricing” under generally
accepted accounting principles and regardless of whether it is voluntary on the
part of the Participant.”
 
Without limiting the generality of the foregoing, to the extent applicable,
notwithstanding anything herein to the contrary, this Plan and Awards issued
hereunder shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretative guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date.  Notwithstanding any provision of
the Plan to the contrary, in the event that the Committee reasonably determines
that any amounts payable hereunder may be taxable to a Participant under Section
409A of the Code and related Department of Treasury guidance prior to payment to
such Participant of such amount, the Company may (a) adopt such amendments to
the Plan and Awards and appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Committee determines
necessary or appropriate to preserve the intended tax treatment of the benefits
provided by the Plan and Awards hereunder and/or (b) take such other actions as
the Committee determines necessary or appropriate to comply with the
requirements of Section 409A of the Code, provided that under no circumstances
shall the Company or any affiliate be liable for or indemnify any Participant
for any additional taxes or other amounts that may be imposed upon such
Participant pursuant to or as a result of Section 409A of the Code.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 15.    International Participants
 
With respect to Participants, if any, who reside or work outside the United
States of America, the Committee may, in its sole discretion, amend the terms of
the Plan or Awards with respect to such Participants in order to conform such
terms with the provisions of local law, and the Committee may, where
appropriate, establish one or more sub-plans to reflect such amended or varied
provisions.
 
Section 16.    Choice of Law
 
The Plan shall be governed by and construed in accordance with the laws of the
State of New York without regard to conflicts of laws.
 
Section 17.    Effectiveness of the Plan
 
The Plan shall be effective as of the Effective Date.
 
Section 18.    Section 409A
 
Without limiting the generality of the foregoing, to the extent applicable,
notwithstanding anything herein to the contrary, this Plan and Awards issued
hereunder shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretative guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date.  Notwithstanding any provision of
the Plan to the contrary, in the event that the Committee reasonably determines
that any amounts payable hereunder may be taxable to a Participant under Section
409A of the Code and related Department of Treasury guidance prior to payment to
such Participant of such amount, the Company may (a) adopt such amendments to
the Plan and Awards and appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Committee determines
necessary or appropriate to preserve the intended tax treatment of the benefits
provided by the Plan and Awards hereunder and/or (b) take such other actions as
the Committee determines necessary or appropriate to comply with the
requirements of Section 409A of the Code, provided that under no circumstances
shall the Company or any affiliate be liable for or indemnify any Participant
for any additional taxes or other amounts that may be imposed upon such
Participant pursuant to or as a result of Section 409A of the Code.
 
Section 19.    Tax Withholding
 
The Company shall have the power and the right to deduct or withhold, or require
a Participant to remit to the Company, an amount sufficient to satisfy Federal,
state, and local taxes (including the Participant’s FICA obligation) required by
law to be withheld with respect to any taxable event arising as a result of this
Plan. In that regard, the Company may cause any such tax withholding obligation
to be satisfied by the Company withholding Shares having a Fair Market Value on
the date the tax is to be determined equal to the minimum statutory total tax
which could be imposed on the transaction.  In the alternative, the Company may
permit Participants to elect to satisfy the tax withholding obligation, in whole
or in part, by either (i) having the Company withhold Shares having a Fair
Market Value on the date the tax is to be determined equal to the minimum
statutory total tax which could be imposed on the transaction or (ii) tendering
previously acquired Shares having an aggregate Fair Market Value equal to the
minimum statutory total tax which could be imposed on the transaction (provided
that the Shares which are tendered must have been held by the Participant for at
least six (6) months prior to their tender unless such Shares had been acquired
by the Participant on the open market).  All such elections shall be
irrevocable, made in writing, signed by the Participant, and shall be subject to
any restrictions or limitations that the Committee, in its sole discretion,
deems appropriate.

 
13